Citation Nr: 0327079	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-12 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed right 
knee disability.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a left knee 
disability.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for a left ankle 
disability.  










REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 RO decision, which denied service 
connection for a right knee disability.  

In that decision, the RO acknowledged that it was 
reconsidering the issue de novo on the basis of the Veterans 
Claims Assistance Act (VCAA), enacted in November 2000, which 
eliminated the concept of a well-grounded claim.  

(In a prior decision in May 1999, the RO denied service 
connection for a right knee disability on the basis that the 
claim was not well grounded.)  

This case also comes before the Board on appeal from a 
February 2002 decision by the RO, which determined that new 
and material evidence had not been received to reopen claims 
of service connection for left knee and left ankle 
disabilities.  

(The Board notes that the issue of whether new and material 
evidence had been submitted to reopen the claim of service 
connection for a left ankle disability will be the subject of 
the Remand portion of this document.)  



FINDINGS OF FACT

1.  There is competent medical evidence in the record to show 
that the veteran is currently diagnosed with severe arthritis 
of both knees and has undergone a total knee replacement of 
the left knee.  

2.  The competent evidence shows the veteran's current right 
knee disability was not present until many years after 
separation from service; there is no competent evidence to 
show that his current right knee disability had its clinical 
onset or increased in severity during military service.  

3.  In a unappealed December 1999 rating decision, the RO 
denied the veteran's claim of service connection for a left 
knee disability; the evidence received since this 
determination is cumulative or redundant of evidence 
previously considered, or the additional evidence, by itself 
or in conjunction with evidence previously assembled, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  



CONCLUSIONS OF LAW

1.  The veteran's right knee disability is not due to disease 
or injury that was incurred in or aggravated by service; nor 
may arthritis be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for a left knee 
injury; and the December 1999 RO decision is final.  38 
U.S.C.A. §§ 5108, 7105, 7104 (West 2002); 38 C.F.R. § 3.156 
(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Service Connection Claim

A.  Factual Background

The veteran served on active duty from May 1969 to May 1971.  

The service medical records show the veteran was treated in 
December 1969 for a right ankle sprain after stepping in a 
hole.  The records are negative for any clinical findings, 
symptoms, diagnosis or treatment of a right knee condition 
while the veteran was in military service.  The veteran's 
separation physical in 1971 does not indicate any complaints 
or existing condition regarding the right knee.  

The private medical records show that the veteran sustained a 
soft tissue injury to the right knee while playing ball in 
January 1977.  An X-ray study of the right knee taken at the 
time of injury was normal with the exception of anterior soft 
tissue swelling.  

In a June 1987 report from Pinehurst Orthopaedic Clinic, the 
veteran was noted to be an athlete, participating in several 
types of sports activities.  It was also reported that he 
initially began having pain difficulty with his knees in 
1974.  

The medical records from Dr. Oakley, dated from 1989 to 1999, 
indicate the veteran was being treated for bilateral knee 
arthritis ultimately resulting in a total left knee 
replacement in 1999.  These records also show joint space 
narrowing of the right knee and a 1993 right knee medial 
meniscus tear with early medial compartment arthritis.  

An entry in Dr. Oakley's medical records, dated in December 
1996, indicates that the veteran stated that his knee 
problems were related to "over twenty years of pain from an 
injury while in the military."  The veteran further stated 
that he landed in a hole with his left knee and twisted his 
right knee.  

In 1997 Dr. Oakley treated the veteran with an injection to 
the right knee for pain and diagnosed the veteran's condition 
as right knee osteoarthritis and a loose body in the right 
knee.  

In an April 2001 statement, the veteran described how he 
stepped in a hole with his left leg during his time in 
service.  He also complained of having pain in his right leg.  
He acknowledged that his service records did not support his 
version of the injury, indicating instead that he suffered an 
injury to the right ankle from stepping in a hole and 
diagnosed as a sprain.  


B.  Analysis

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law on November 9, 2000, 
subsequent to receipt of the veteran's claim for service 
connection for a right knee disability and the ensuing May 
1999 RO decision denying the veteran's application for 
service connection for a right knee disability on the basis 
that the claim was not well-grounded.  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on claimant's behalf.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003)).  The VCAA and the 
implementing regulations are therefore applicable to the 
issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The claims file shows that, through its discussions in the 
Rating Decisions in May 1999, February 2002 and April 2002, 
Statement of the Case in July 2002, Supplemental Statement of 
the Case in February 2003, and in a letter dated in February 
2002 to the veteran, the RO notified him of the evidence 
needed to substantiate his claim of service connection for a 
right knee disability.  

The February 2002 RO letter also notified the veteran of what 
evidence he was responsible for obtaining and what evidence 
VA would procure.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO made reasonable efforts to assist the veteran in 
obtaining evidence for his claim, to include requesting 
medical records to which he has referred (i.e., from VA and 
private medical providers).  In that regard, the Board notes 
that all records requested by the RO were received and 
considered.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  

In that regard, the Board notes that the veteran was afforded 
a VA examination in 1991 to evaluate his right knee; however 
the record does not contain an opinion concerning the 
etiology of the veteran's claimed right knee disability.  

Nevertheless, it is the Board's opinion that further delay of 
this case to obtain another examination and opinion would be 
pointless, because there is no "reasonable possibility" 
that such assistance would aid the veteran's claim.  38 
U.S.C.A. § 5103A (West 2002).  

The RO has obtained all available medical treatment records 
of the veteran, and there is no objective evidence of 
problems relating to the claimed right knee disability until 
six years after separation from service, and the veteran 
himself reported to Dr. Oakley that he did not start having 
problems with his knees until 1974, as seen in the records 
from the Pinehurst Orthopaedic Clinic in June 1987.  

Moreover, the veteran's history of treatment in the private 
sector reveals numerous injuries to both knees and ankles 
from participation in various sports activities in the years 
following his discharge from military service.  

The veteran's recollection of the injury he sustained while 
in service is not substantiated by the service medical 
record, including physical examinations during service.  

In fact, there is no medical evidence whatsoever of a right 
knee problem during service.  In the judgment of the Board, 
an opinion from a physician relating the onset of the 
veteran's current right knee disability to service over 30 
years ago would be purely speculative and have no persuasive 
value.  

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The veteran claims service connection for a right knee 
disability.  He contends that he experienced right knee pain 
as a result of the injury to his right ankle in 1969 from 
stepping into a hole with his left leg; however, the service 
medical record is devoid of any reference to treatment for a 
right knee condition.  

The medical evidence on review shows that the veteran did not 
manifest right knee pain or any other disorder of the right 
knee while in service or for at least six years thereafter.  
The service medical records do not show any treatment for 
right knee pain.  

In fact, on his separation examination, the veteran 
affirmatively denied a "trick or locked knee," and rated 
his present health condition as "good."  Furthermore, at 
the time of his discharge in 1971, physical examination of 
his lower extremities and feet were normal.  

A careful review of all medical records indicates that the 
veteran was initially seen for a right knee injury in January 
1977.  Thereafter, further evaluation and testing by various 
private doctors ultimately resulted in a diagnosis of 
osteoarthritis of both knees, with treatment of the right 
knee by an injection and treatment of the left knee by a 
total knee replacement.  

There is no competent evidence in the record showing that his 
current right knee disability is related to an injury or 
other event in his period of service.  

The Board notes that the veteran is a combat veteran, as 
reflected by his award of a Combat Infantry Badge on his DD 
Form 214.  38 U.S.C.A. § 1154(b) provides that, in the case 
of a veteran who engaged in combat with the enemy during a 
period of war, lay evidence of in-service incurrence or 
aggravation of a disease or injury will be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  

In this case, there is official evidence in the service 
medical records concerning the incident whereby the veteran 
stepped in a hole, sustaining injury.  However, the injury is 
not shown to have involved the right knee.  

Even if it was accepted that the veteran also injured his 
right knee at that time, there is no objective medical 
evidence of right knee problems until 1977, many years after 
his separation from service, when he injured his right knee 
playing ball.  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of a right knee disability.  Thus, the benefit of the doubt 
doctrine does not apply in this case, and the claim of 
service connection for a right knee disability must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).  


II.   New and Material Evidence Claim

A.   Veterans Claims Assistance Act of 2000 (VCAA) 

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
was signed into law prior to the veteran's application to 
reopen the claim of service connection for a left knee 
disability.  

The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA are applicable to the 
veteran's claim to reopen.  However, nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. §  5108.  
38 U.S.C. §  5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the time and 
the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45, 630-32 (August 29, 2001)(codified at 38 
C.F.R. §§  3102, 3.156(a), 3.159 and 3.326 (2003)).  

Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. §  3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45, 620, 45, 629.  It 
does not apply to a claim to reopen received before that 
date.  

The second sentence of 38 C.F.R. §  3.159(c), and 38 C.F.R. 
§  3.159 (c)(4)(iii), which relate to the assistance VA will 
provide to a claimant attempting to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA. 

The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  

Because VA has no authority to make these provisions 
retroactively effective, they are applicable on the date of 
the rule's final publication, August 29, 2001.  66 Fed. Reg. 
45,620, 45, 629.  Thus, they are not applicable to the 
veteran's application to reopen his claim for service 
connection for a left knee disability, which was received in 
May 2001.  

The claims file shows that the veteran was informed of the 
VCAA regarding the claim for a left knee disability in a June 
2001 letter from the RO.  The RO also informed the veteran 
through its discussions in the Statement of the Case in 
August 2002 and Supplemental Statement of the Case in 
February 2003, of the evidence needed to reopen the claim of 
service connection for a left knee disability, and also 
advised the veteran of the evidence considered in connection 
with that claim to reopen and the bases for the denial.  

The RO obtained VA and private records, including those to 
which the veteran has referred, pertinent to the claim to 
reopen.  The Board is unaware of any additional evidence that 
is available to support the claim to reopen the claim of 
service connection for a left knee disability.  

Accordingly, the Board is satisfied that all relevant 
evidence is properly developed and that no further assistance 
is required to comply with the duty to assist related to the 
claim for a left knee disability.  38 U.S.C.A. § 5103 (West 
2002).  Therefore, the Board will address the merits of the 
veteran's claim to reopen.  


B.  Factual Background and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases including arthritis, if manifest to a compensable 
degree within one year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In the present case, the veteran's claim of service 
connection for a left knee disability was previously denied 
by the RO on many occasions.  

In July 1991, the RO denied service connection for a left 
knee disability because the evidence submitted did not show 
the disability was incurred in service or within one year 
from the date of discharge from service.  The veteran was 
notified of the decision by letter in July 1991, but he did 
not perfect an appeal with regard to this decision.  

In September 1998, the RO received the veteran's application 
to reopen his claim of service connection for a left knee 
disability, which was subsequently denied in May 1999 by the 
RO on the basis that no new and material evidence was 
submitted.

In August 1999, the RO received the veteran's application to 
reopen his claim of service connection for a left knee 
disability.

In a December 1999 decision, the RO found that new and 
material evidence had not been submitted to reopen the 
veteran's claim.  The veteran was notified of the decision by 
letter in December 1999, but he did not perfect an appeal 
with regard to this decision.  Therefore, it is considered 
final, with the exception that the claim may be reopened if 
new and material evidence is received.  38 U.S.C.A. §§ 5108, 
7105; Evans v. Brown, 9 Vet. App. 273 (1996);  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

In May 2001, the veteran filed a new request for service 
connection for a left knee disability, which was denied in a 
February 2002 RO decision on the basis that the evidence 
submitted was not new and material to reopen the claim.  He 
subsequently perfected an appeal to the Board.  

The last final disallowance of the veteran's claim in this 
case is the December 1999 RO decision.  As such, the Board 
will consider evidence submitted since this RO determination 
in order to determine whether that evidence is new and 
material to reopen the veteran's claim of service connection 
for a left knee disability.  

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

When the RO denied the claim of service connection for a left 
knee disability in December 1999, it considered the veteran's 
service medical records, private and VA medical records and 
statements of the veteran.  

The service medical records show the veteran was treated for 
a sprained right ankle sustained from stepping into a hole in 
December 1969.  

The private records from Richmond Memorial Hospital, Dr. 
Howell, and Dr. Hennessen, dated from January 1977 through 
October 1990, indicate the veteran sustained the following: a 
soft tissue injury to his right knee in January 1977, a 
strained right ankle in January 1983, a sprained left ankle 
in December 1983, a sprained left knee in December 1985, a 
strained left knee in May 1987, and left knee pain secondary 
to a motor vehicle accident in October 1990.  

Additionally, Dr. Howell's evaluation of the veteran in 
December 1985 notes his impression that the veteran has 
"traumatic arthritis of the left knee with what possibly 
[was] an old cartilaginous injury."  

The record of the left ankle sprain in December 1983 also 
mentions the veteran's history of "a hurt left knee" in the 
1970's.  A December 1983 arthrogram of the left knee showed 
significant fairly generalized osteoarthritic changes and 
small calcification in the suprapatella area of the left 
knee, characterized by the physician as "probably 
degenerative in nature."  

Dr. Hennessen's medical records, dated from June 1987 to July 
1989, indicate the veteran stated that he first began having 
problems with his knees in 1974.  Dr. Hennessen diagnosed the 
veteran's condition as severe traumatic degenerative 
arthritis of both knees.  

A VA examination report in February 1991, mentions the 
veteran's statement that he injured his left ankle when he 
stepped in a hole in 1970 and might have injured his left 
knee at the same time.  The examining physician found the 
veteran's knees symmetrical, stable, and without excess 
crepitation.  An X-ray study of the left knee showed 
moderately advanced osteoarthritic changes.  An X-ray study 
of the left ankle was normal.  

In an August 1998 statement, the veteran stated that he had 
stepped into a deep camouflaged hole with his left leg and 
his right leg remained stretched out above the ground.  He 
stated that there was an enormous amount of pain in his foot 
(he does not specify which one) and not much pain in his 
right ankle, but that the left ankle was badly swollen and 
damaged.  He also claimed that the doctor told him that, due 
to the serious damage done to the ankle and knee (he does not 
specify which ankle or which knee), that the veteran would 
possibly have future problems.  

The medical records from Pinehurst Surgical Clinic consist of 
a surgical report and follow up of a left total knee 
replacement in April 1999.  

The non-duplicative evidence received since the December 1999 
RO decision consists of outpatient medical records from VA 
Medical Center (VAMC) Fayetteville dated from June 2000 
through June 2002; a statement from the veteran dated in 
April 2001; records from Sandhills Consultants dated in 
September 2001; and VAMC Salisbury medical records dated from 
October 2001.  

The records from VAMC Fayetteville consist of an initial 
evaluation for a disorder unrelated to the veteran's claim 
for a left knee disability.  The record contains a statement 
that the veteran had "problems with his knee" but does not 
indicate which knee or elaborate any further.  

In an April 2001 statement, the veteran reiterates that he 
stepped into a hole with his left leg, suffering injury to 
the left ankle and knee.  The veteran states that his left 
ankle was swollen so badly he could barely remove his boot.  
He also complained of having pain in his right leg.  He 
relates that he was medically evacuated by chopper for 
treatment of these injuries, and that he was on crutches for 
11 days.  

The veteran states further that he was told by the treating 
physician that he had a severe sprain and might have problems 
in the future with his ankle and knee.  The veteran 
acknowledged in his statement that his service records did 
not support his version of the injury, but instead indicated 
that he suffered an injury diagnosed as a sprain, to the 
right ankle from stepping in a hole.  

The records submitted from Sandhills Healthcare Consultants 
are unrelated to the veteran's claim of a left knee 
disability.  It is noted in these records that the veteran 
had "bad knees" without any further elaboration.  

The records from VAMC Salisbury likewise deal with an 
examination for purposes of another unrelated claim.  
References to his ongoing knee problems are occasionally made 
in the examination report without further elaboration.  

It is noted that for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holdings in Justus and Evans v. Brown, 9 
Vet. App. 273 (1996), that the credibility of the evidence is 
to be presumed, was not altered by the Federal Circuit 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

With regard to the evidence received since the December 1999 
RO decision, the Board finds that it is not new and material 
for the purpose of reopening the veteran's claim.  

In the April 2001 statement, the veteran described a left 
knee injury occurring in service; however, his statements 
essentially reiterate his previously made assertions that 
were considered by the RO in December 1999.  Thus, this 
additional statement is cumulative, not new, evidence. 

The additional, non-duplicative medical records from private 
and VA providers reference or show treatment for ongoing knee 
problems many years after service.  It was previously known 
that the veteran had a post-service left knee disability.

Thus, these additional medical records are cumulative, not 
new, evidence.  They are also not material evidence, as they 
do not serve to link the current disability to disease or 
injury in service; as such, the records are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The records from VAMC Fayetteville, VAMC Salisbury, and 
Sandhills Consultants relate to another claim and are 
substantively unrelated to the veteran's claim of service 
connection for a left knee disability.  

None of the evidence submitted since the December 1999 RO 
decision is both new and material.  38 C.F.R. § 3.156; 
Vargas-Gonzalez, supra.  

The Board concludes that new and material evidence has not 
been submitted since the December 1999 RO decision that 
denied the veteran's application to reopen his claim for 
service connection for a left knee disability.  Thus, the 
claim has not been reopened, and the December 1999 RO 
decision remains final.  



ORDER

Service connection for a right knee disability is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for a left knee disability, 
the appeal to this extent is denied.  



REMAND

The remaining issue on appeal is whether new and material 
evidence has been received to reopen the claim of service 
connection for a left ankle disability.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law prior 
to the veteran's appeal on this issue.  The VCAA essentially 
enhances the VA's obligation to notify him about his claim 
(i.e., what information or evidence is required to grant his 
claim) and to assist him to obtain evidence for his claim.  

After a preliminary review of the record on appeal, the Board 
finds that a June 2001 RO letter to the veteran, apprising 
him of the redefined obligations of the VA as contained in 
the VCAA, did not relate to his left ankle claim and is 
therefore insufficient.  

Thus, on remand the RO must ensure compliance with the notice 
and duty to assist provisions contained in the VCAA, to 
include sending any additional letters to the veteran or 
obtaining any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  

Specifically, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further, the RO must also ensure that 
the veteran has been afforded the requisite time and 
opportunity to respond.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
take appropriate steps to ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed with regard to the issue of new 
and material evidence to reopen a claim of 
service connection for a left ankle 
disability.  This includes issuing any 
additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what VA has done and will do to 
assist him in substantiating his 
application to reopen a claim of service 
connection for a left ankle disability.  

2.  Thereafter, the RO should readjudicate 
whether new and material evidence has been 
received to reopen the claim of service 
connection for a left ankle disability.  
If the decision remains adverse to the 
veteran, the RO should provide him and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



